EXHIBIT 5.1 Lyle B. Stewart, Esq. General Counsel Medix Resources, Inc. 7100 E. Belleview Ave., Suite 301 Greenwood Village, CO 80111 Board of Directors January 23, 2001 Medix Resources, Inc. 7100 E. Belleview Ave., Suite 301 Greenwood Village, CO 80111 Gentlemen: I have acted as counsel to Medix Resources, Inc. (the "Company"), in connection with the proposed sale by certain selling shareholders of up to 5,483,333 shares of its common stock, par value $.001 per share, which sale is being registered on Form S-2 (the "Registration Statement"), filed by the Company on or about the date hereof with the Securities and Exchange Commission, under the Securities Act of 1933, as amended. In connection therewith, I have examined and relied upon such corporate records and other documents, instruments and certificates and have made such other investigation as I have deemed appropriate as basis for the opinion set forth below. Based upon the foregoing, I am of the opinion that the shares of common stock to be sold by the selling shareholders in the manner described in the Registration Statement and the Prospectus relating thereto, will be legally issued, fully paid and non-assessable. I hereby consent to the use of my name in the Registration Statement and the filing of this opinion as an exhibit to the Registration Statement. Very truly yours, /s/ Lyle B. Stewart
